Mercure, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 3, 2004, which, inter alia, suspended claimant’s right to receive unemployment insurance benefits because he lost his employment due to an industrial controversy.
The underlying facts of this matter are set forth in our decision in Matter of Juncaj [Commissioner of Labor], 23 AD3d 777 *777[2005] [decided herewith]). As in that case, claimant appeals from a decision of the Unemployment Insurance Appeal Board that (1) suspended his right to receive benefits on the ground that his separation from employment was the result of an industrial controversy, (2) charged him with a recoverable overpayment and (3) reduced his right to receive future benefits by eight days because he made a willful misrepresentation to obtain benefits. Upon claimant’s appeal, we affirm for the reasons stated in Matter of Juncaj (Commissioner of Labor) (supra) (see Matter of Reardon [Commissioner of Labor], 16 AD3d 859, 860-861 [2005]; Matter of Spangler [Commissioner of Labor], 7 AD3d 848, 849 [2004]).
Cardona, P.J., Crew III, Carpinello and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.